Citation Nr: 1436026	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  10-20 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability evaluation in excess of 20 percent for gouty arthritis, to include on the basis of unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1969 and March 1969 to June 1973.  

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran and his wife testified before the undersigned Veterans Law Judge at a hearing at the RO in January 2012.  A transcript of the hearing is of record.  

The record before the Board consists of the physical claims files and electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).  


REMAND

The Veteran contends, in effect, that he should receive higher and/or additional evaluations for his gouty arthritis, including ratings for his hands and fingers, feet and toes, elbows, and knees, with his knees noted to be status post total knee replacements.  As discussed below, the recent VA examiner in October 2012 helpfully delineated the extent of the Veteran's gouty arthritis including the body parts affected, but provided insufficient findings for the Board to adjudicate the claim.  Additional development is thus required

At his October 2012 examination, the Veteran provided a history of onset of his gout when he had engaged in significant drinking in the past, with his gout then usually affecting the balls of his feet.  He added, however, that he had not consumed alcohol since 2003.  He reported that his gout had also in the past affected his hands and elbows.  He dated difficulty with his elbows at around 2001 or 2002, but could not recall when he experienced the difficulty with his hands.  The Veteran added that he also began having difficulty with his knees while on active duty, but that he first sought a medical evaluation for his feet in the 2000s, after service separation>  he also reported that he injured his knees while working in oil fields after service separation and that he underwent total knee replacements in 2008.  He also reported experiencing post-service injuries of his knees which included two to three falls while working as well as an injury of the left knee from a chain saw.  He also incurred multiple injuries in a 2003 truck accident.  

The October 2012 examiner noted that the Veteran had neck and back injuries resulting from the 2003 truck accident that caused him to go on disability, and that the neck and back disabilities were not due to gout.  The examiner explained that gouty arthritis and other forms of joint degeneration present differently on X-rays.  The examiner stated that X-rays revealed that the Veteran had no gouty arthritis in the ankles, elbows, wrists, and knees.  Specifically, the Veteran had osteoarthritic changes in the ankles, bursitis and tendonitis in the elbows, osteopenia in the wrists, and osteoarthritis status post total arthroplasty in both knees.  The examiner added that X-rays in 2007 established the presence of osteoarthritis in the knees, prior to the total knee replacements.  Thus, contrary to the Veteran's contentions, the October 2012 examiner helpfully ruled out the presence of service-connected gouty arthritis in any of these joints.  

Objective findings in October 2012 address the parts which were affected by gout.  The feet were not inflamed, with no tenderness to palpation, no swelling, no evidence of joint inflammation, and no deformities.  The hands were also not inflamed, with full range of motion of all digits, no gaps between fingers and palm when making a fist, and no tenderness to palpation of the finger joints.  The examiner did note small Heberden's nodes at the distal interphalangeal joints of both index fingers, as well as a minimal swan neck deformity of the left index finger, but found that these manifestations of the Veteran's gouty arthritis did not interfere with functioning.  The Heberden's nodes and swan neck deformity were not observed elsewhere on the Veteran.  

The examiner stated that with early treatment gouty arthritis should not be disabling, and observed that the Veteran had been on maintenance medication and had not had active recurrence of gout.  The examiner did assess that the Veteran had pain due to his gouty arthritis, but failed to assess current severity of disability due to gouty arthritis in in the feet, toes, hands, and fingers, instead only ultimately concluding that the gouty arthritis did not result in unemployability.  Gouty arthritis may be rated as a single condition, or alternatively, based on the chronic residuals in in the affected joints, whichever is productive of a higher evaluation.  38 C.F.R. § 4.71a, Diagnostic Codes 5002-5017 (2013).  

Because of the October 2012 examiner's failure to address the severity of gouty arthritis in affected parts, another VA examination is required.

Based on the Veteran's report of receipt of disability benefits, Social Security Administration (SSA) records should also be obtained.  

Accordingly, the case is REMANDED he RO or Appeals Management Center (AMC) in Washington, D.C. for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain a copy of any outstanding records pertinent to the Veteran's claim.  

2.  The RO or AMC should obtain any SSA disability determinations for the Veteran and records underlying those determinations.  

3.  Then, the Veteran should be afforded an examination by an examiner with sufficient expertise to address the level of disability present in the Veteran's hands, fingers, feet, and toes due to his service-connected gouty arthritis or residuals of gouty arthritis.  The claims files and any pertinent evidence in Virtual VA and VBMS that is not contained in the claims files should be made available to and reviewed by the examiner.  The examiner should review other examination and treatment findings, including findings upon most recent VA examination in October 2012 addressing the gouty arthritis.  The examiner is to be advised that the October 2012 examination findings were deficient because they failed to address severity of attributable disability in each joint affected by gouty arthritis.  

The examiner should separately address the level of disability present in each affected joint due to the gouty arthritis or residuals of gouty arthritis.  If there is other disability also impacting an affected joint, then the examiner should endeavor to differentiate that due to the gouty arthritis from that due to other, unrelated causes.  If the examiner cannot so differentiate for a particular joint, then the examiner should address the total level of disability in that joint from the gouty arthritis and all non-differentiable causes.   

Any indicated studies should be performed.  The RO or the Appeals Management Center (AMC) should ensure that the examiner provides all information required for rating purposes.  

4.  The RO or AMC should also undertake any other development it determines to be warranted. 

5.  Then, the RO or AMC should readjudicate the issue on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame. See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



